         Case 1:21-mj-00279-RMM Document 10 Filed 05/03/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
               v.                            :      CRIMINAL NO. 1:21-mj-00279-RMM
                                             :
JACOB TRAVIS CLARK,                          :
                                             :
                      Defendant.             :


                                     NOTICE OF FILING

       The Government requests that the attached discovery letter, dated May 3, 2021, be made

part of the record in the above-captioned case.

                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             ACTING UNITED STATES ATTORNEY


                                             ________________________________
                                             JACOB J. STRAIN
                                             Utah Bar No. 12680
                                             Assistant United States Attorney
                                             U.S. Attorney’s Office for the District of Columbia
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
        Case 1:21-mj-00279-RMM Document 10 Filed 05/03/21 Page 2 of 3




                                                U.S. Department of Justice

                                                CHANNING D. PHILLIPS
                                                Acting United States Attorney
                                                District of Utah


                                                   Judiciary Center
                                                   555 Fourth St. N.W.
                                                   Washington, D.C. 20530


                                         May 3, 2021
Discovery Letter #1

Eugene Ohm
FEDERAL PUBLIC DEFENDER FOR THE DISTRICT OF COLUMBIA
625 Indiana Avenue, NW, Suite 550
Washington, DC 20004

       RE:      U.S. v. JACOB TRAVIS CLARK (1:21-mj-00279-RMM)

Dear Counsel,

        Pursuant to our discovery obligations and pursuant to the protective order, we have
provided the following files via USAfx on May 3, 2021. Note that many of these files and their
related physical attachments are currently being formally processed for discovery by the
discovery team assigned to the Capitol Riots cases. As such, some of the same files will be re-
produced with bates-stamps at a later date.

       0157 USCH 01 near H159 OAP Corridor - 2021-01-06_19h18min30s.mp4
       0204 USCS 02 Room 224 - 2021-01-06_19h40min01s.mp4
       0205 USCS 02 West Stairs near S221 - 2021-01-06_19h40min01s.mp4
       0303USCS03SenateGallerySEnearS309_2021-01-06_14h34min02s513ms.mp4
       0686 USCH 02 Rotunda Door Interior - 2021-01-06_19h37min05s.mp4
       7029 USCS 02 Rotunda Door Interior - 2021-01-06_19h35min54s.mp4
       FBI_Investigation-Agent_Kimble-BWC_of_Daniels__R.mp4
       FBI_investigation-Agent_Kimble-BWC_of_Humphrey__M.mp4
       FBI_Investigation-Agent_Kimble-BWC_of_Rios__C.mp4
       CGL695 Clark vehicle.pdf
       Clark Unemployment.pdf
       CLARK_JACOB_DL.pdf
       Jacob Clark- Name Search.pdf
       Jacob Clark- Possible Face Results.pdf
       U_To_document_US_Capitol_CCTV_footage.pdf
         Case 1:21-mj-00279-RMM Document 10 Filed 05/03/21 Page 3 of 3




       arrest warrant clark.pdf
       Clark_Arrest_302.pdf
       Recpt Prpty Rght Warning.pdf
       Clark_wearing_clothing_on_4.21.2021.jpg
       Clark_DL_from_4.21.2021.jpg
       Screaming Nazis.jpg
       Pointing.Shouting.jpg
       Pointing.directing.jpg
       Next time.jpg
       Hallway.jpg

       We recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S.
83 (1963), its progeny, and Rule 16. We will continue provide timely disclosure if any such
material comes to light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, we will provide
information about government witnesses prior to trial and in compliance with the court’s trial
management order.

        We request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal
Rules of Criminal Procedure, including results or reports of any physical or mental examinations,
or scientific tests or experiments, and any expert witness summaries. We also request that
defendant(s) disclose prior statements of any witnesses defendant(s) intends to call to testify at
any hearing or trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). We
request that such material be provided on the same basis upon which the government will
provide defendant(s) with materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, we
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions. We will forward additional discovery as it becomes available. If you have any
questions, please feel free to contact us.


                                              By: /s/ Jacob J. Strain
                                              JACOB J. STRAIN
                                              Assistant United States Attorney
